Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/14/2022.
The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because although the inventions do share some features (as noted by Applicant in the response filed 11/14/2022), the features which are not shared are significant enough to cause art applicable to one invention not to necessarily be applicable to the other. Therefore, an independent search would be required for each invention.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140099875A1) in view of Park (US20170248153A1).
Regarding claim 1, Choi teaches an air management device, comprising:
a housing defining a space therein and having at least one air inlet provided at the housing and at least one discharge port provided at a front of the housing (Figure 5: 100, 101, 110); 
at least one primary impeller provided inside the housing to create an air flow to flow through the space (Figure 5: 105); 
a heat exchanger provided in the housing and configured to exchange heat air of the air flow (Figure 5: 103); and 
having a pop-up duct configure to retract into the housing or to protrude upward through an opening provided on an upper surface of the housing to discharge one of air and heat exchange air from the air flow caused by the at least one primary impeller (Figure 15: 352, ¶100-102).
Kim does not teach the at least one pop-up fan provided within the housing and having the pop-up duct.
However, Park teaches an air moving device which includes a pop-up fan having a pop-up duct, where the duct expels air moved via a primary impeller and utilizes the pop-up fan having the pop-up duct for moving treated air greater distances (Figure 24: 600, primary fan 260, pop up fan 330, duct 305, ¶192).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a pop-up fan which has the pop-up duct of Kim in Kim in order to expel treated air greater distances and in a variety of directions.
Regarding claim 2, Kim as modified teaches all of the limitations of claim 1, wherein
The pop-up duct includes a discharge vent formed on the outer surface of the pop-up duct (Figure 15: 352), an area occupied by the discharge vents is smaller than 180 degrees with respect to the center of the pop-up duct (Figure 15: 352).
Kim does not teach discharge vents, i.e. more than one discharge vent.
However, Park discloses utilizing a grill at the outlet (¶142).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a grill at 352 of Kim, thereby creating a plurality of vents, in order to prevent debris from entering 352.
Regarding claim 3, Kim as modified teaches all of the limitations of claim 1, wherein 
the pop-up duct is accommodated in a vertical duct inside the housing, the vertical duct configured to receive the air flow formed by the at least one primary impeller, the pop-up duct being rotatably supported by a lift platform (Figures 18A-B: air is ejected via the primary impeller. ¶106 discloses the claimed rotation. ¶118 discloses the claimed vertical duct accommodation. The fact that the pop-up duct rotates and moves up and down implicitly discloses a structure which can be considered a lift platform).
To the extent that Applicant argues that Kim does not disclose a lift platform, Park discloses where the pop up duct is rotatably supported by a lift platform for extending, retracting, and rotating (Figure 12: 359) which aids in providing air at greater distances (¶192).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the pop-up duct rotatably supported by a lift platform in Kim in order to expel treated air greater distances and in a variety of directions.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140099875A1) in view of Park (US20170248153A1), further in view of Jeon (US20170159947A1).
Regarding claim 9, Kim as modified teaches all of the limitations of claim 1.
Kim as modified does not teach the particulars of claim 9.
However, Jeon teaches  wherein 
the housing includes a primary impeller guide provided between the heat exchanger and the at least one discharge port, the primary impeller guide having at least one opening to house the at least one primary impeller (Figure 2: 36) which aids in driving air through the fan (¶67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a primary impeller guide as taught by Jeon in order to better drive air through the fan in Kim.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-8 are not anticipated or rendered obvious by the prior art.
Kim, Park, and Jeon do not justifiably disclose the rotatable support of the pop-up duct by the lift platform, where the lift platform also has the claimed gear and motor of claim 4 which couples to a vertical gear on the vertical duct as claimed in claim 4. Park discloses a plurality of racks and gears, but no combination can be considered or construed as that disclosed in claim 4.
KR101403004B1 discloses a vertical gear within the vertical duct, where a gear and motor attached to a lift platform raise and lower the pop-up duct. While this is very similar to the disclosure of claim 4, it does not reconcile the combination of claims 1-4 which ultimately requires the rotatable support of the pop-up duct by the lift platform. Park may disclose such rotatable support, but there is no obvious way to include both the limitations of KR101403004B1 and Park such that the claimed invention is arrived at because it is unclear how the two disclosures would “mesh”, or work together.
Therefore, claim 4 contains allowable subject matter and claims 5-8 contain the same by virtue of dependency.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763